Citation Nr: 1808071	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-23 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and parents


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In August 2016, the Veteran presented testimonial evidence at a Board hearing held via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

A preponderance of the evidence demonstrates that the Veteran has PTSD related to an in-service personal assault.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. 

The Veteran asserts that he suffers from PTSD stemming from a personal assault during active service.  Specifically, he contends that during basic training, he was woken up and physically attacked by a number of soldiers in his barracks, and that he was repeatedly threatened and feared for his life.  VA treatment records after service document frequent treatment beginning in December 2010 for symptoms including severe nightmares and intrusive thoughts, feelings of aggression, tearfulness, anxiety and panic attacks, depression, and discomfort in crowds with a feeling that he is about to be attacked.

The Veteran was provided with a VA PTSD examination in November 2011.  After interviewing the Veteran and reviewing the evidence in the claims file, the examiner provided an opinion that the Veteran's symptom presentation met the medical criteria for a diagnosis of PTSD and that, assuming the Veteran was telling the truth about the in-service assault, the PTSD was caused by his military service.  The examiner noted that the Veteran was in significant distress and that his symptom presentation was consistent with a diagnosis of PTSD, with the content of his nightmares and the nature of his described stimuli leading to increased distress both pointing to the described military stressor as the cause of his PTSD.  The examiner further noted that the Veteran's psychiatric symptoms began while he was in the military.

The Veteran's service treatment records (STRs) and service personnel records are negative for any reports or complaints related to the reported assault.  The STRs contain documentation that the Veteran screened positive for depression and anxiety on questioning, and that he had active problems in July 2009 and October 2009 including adjustment disorder with depressed mood.  In a report of medical history from April 2009, the Veteran endorsed frequent trouble sleeping, having depression or excessive worry, and undergoing counseling.  

While there is no specific documentation of the described assault, the Board recognizes that a PTSD stressor involving a personal assault can be corroborated by sources other than the Veteran's service records.  In support of his claim for service connection for PTSD, the Veteran has submitted written statements from his mother and two sisters describing the Veteran as being a totally different person once he got home from service.  While they described him as friendly, high energy, and outgoing prior to service, they wrote that afterwards, he was agitated and on edge whenever in public, was withdrawn, and suffered frequent night terrors and crying spells.  One of his sisters described first noticing a change while the Veteran was in basic training, indicating that she received a letter describing an incident when he was attacked by fellow soldiers, and sounded frightened.  At the August 2016 Board hearing, the Veteran's father testified that he attended his son's graduation from basic training, and at that time, the Veteran talked to him about a physical altercation about which he seemed embarrassed and upset.  The Veteran's father also described the Veteran as seeming very different than how he went in, isolating, low energy, and no longer making eye contact.  The Veteran's claims file also includes a statement from an individual who reported attending basic training with the Veteran who recalled being awoken one night and questioned by a drill instructor about an altercation that took place involving the Veteran.  He stated that when he saw the Veteran, his face was bloody and that his overall body language indicated that he was hurt.  Such evidence is found to sufficiently corroborate the Veteran's reports concerning his in-service personal assault stressor.   

Considering the evidence of record under the applicable laws and regulations, the Board finds that a preponderance of the competent and credible evidence supports the Veteran's claim.  The lay statements from the Veteran's family members and a fellow serviceman who observed the immediate aftermath of the reported stressor incident are found to be credible, and the detailed VA examination report finding that the Veteran had PTSD related to his military service is highly persuasive.  Service connection for PTSD is therefore found warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


